DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 06 December 2021, in which claims 1, 4-6, 12, and 15-17 were amended, and claims 3, 7, 8, 14, 18, and 19 were canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9-12, 17, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,180,747. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 9,180,747 read on and include all limitations of claims 1, 6, 9-12, 17, 20, and 21 of present application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9-13, 15, 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motebennur et al. (US 2011/0148053) in view of Solbrack et al. (US 2013/0264801).  Motebennur et al. discloses a vehicle (agricultural applicator #20), comprising:
a chassis (#22)
a plurality of support assemblies (including two left and two right kingpins #74a, 74b, 76a, 76b and spacer sleeves #78) supporting the chassis (#22) above a ground surface on ground-engaging elements (two left and two right wheels #34, 36; figures 1-5), each of the support assemblies defining a line of connection between a ground-engaging element attachment point (lower attachment point) and a chassis attachment point (upper attachment point), each of the lines of connection defining an angle θ corresponding to an angle of deviation from a direction of vertical travel of the chassis (figures 3, 9-13b)
a motor (not shown) configured to drive at least one of the ground-engaging elements (#34, 36) to propel the chassis (#22) along the ground surface (has the ability to so perform; paragraph 0038)
a chassis-height adjustment system (including replacement of kingpins/spacer sleeves) configured to move the chassis (#22) in the direction of vertical travel of the chassis (has the ability to so perform; paragraphs 0032, 0045; figures 13a, 13b)
a track-width adjustment system (including adjustment of axles #72, 80) configured to laterally shift a position of at least one of the support assemblies (#74a, 74b, 76a, 76b, 78) relative to the chassis (#22; has the ability to so perform; paragraphs 0016, 0017, 0033-0036; figures 4, 5, 13a, 13b)
actuation of the track-width adjustment system (including adjustment of axles #72, 80) with the chassis-height adjustment system (including replacement of kingpins/spacer sleeves) to maintain a constant track width as the chassis (#22) moves vertically relative to the ground surface (paragraphs 0025-0028, 0037, 0045; figures 13a, 13b)
wherein shifting the support assemblies (#74a, 74b, 76a, 76b, 78) laterally comprises shifting the two left support assemblies in a first direction (right/left) relative to the chassis (#22) and shifting the two right support assemblies in a second direction (left/right) relative to the chassis, the second direction being opposite the first direction (paragraphs 0025-0028, 0037, 0045; figures 13a, 13b)
wherein the track-width adjustment system (including adjustment of axles #72, 80) includes a telescoping axle (#72, 80) coupled with each of the ground-engaging elements (#34, 36) and an actuator (cylinder #86) associated with each of the telescoping axles for moving each of the telescoping axles between a retracted position and an extended position (paragraphs 0034-0036; figures 4-8)
actuation of the track-width adjustment system (including adjustment of axles #72, 80) to shift the at least one ground-engaging element (#34, 36) a distance proportional to a change in a distance between the ground-engaging element attachment point and the chassis attachment point (paragraphs 0025-0028, 0037, 0045; figures 13a, 13b)
actuation of the track-width adjustment system (including adjustment of axles #72, 80) to shift the at least one ground-engaging element (#34, 36) a distance ΔW, wherein ΔW = sin(θ) x ΔH, and wherein ΔH is a change in a distance between the ground-engaging element attachment point and the chassis attachment point along a respective line of connection (paragraphs 0025-0028, 0037, 0045; this geometric relation between the parts would be true for all similarly arranged vehicles with inclined height changes that wish to maintain constant track width)
a liquid holding tank (#66) and a delivery system configured to apply contents of the liquid holding tank to a field, wherein the liquid holding tank and the delivery system are carried by the chassis (#22; figures 1, 2; paragraph 0031).
Motebennur et al. discloses actuation of the track-width adjustment system (including adjustment of axles #72, 80) with the chassis-height adjustment system (including replacement of kingpins/spacer sleeves) to maintain a constant track width as the chassis (#22) moves vertically relative to the ground surface (paragraphs 0025-0028, 0037, 0045; figures 13a, 13b), but does not specifically disclose a controller for automatic actuation.  Solbrack et al. teaches a controller for controlling position of an actuator that may be adjusted automatically, wherein the controller is arranged to receive input .

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motebennur et al. (US 2011/0148053) in view of Solbrack et al. (US 2013/0264801)., further in view of Schaffer (US 6,371,237)  Motebennur et al., as modified by Solbrack et al., discloses a vehicle (agricultural applicator #20) comprising a plurality of support assemblies (including two left and two right kingpins #74a, 74b, 76a, 76b and spacer sleeves #78), but does not disclose the claimed attachment, adjustment, and suspension components.  Schaffer teaches a vehicle (#10) comprising a hydraulically actuated chassis-height adjustment system and a plurality of support assemblies (#34, 36, 38, 40; figure 2), each of the support assemblies comprises a first attachment component (bottom #62 of leg #58) configured to attach the support assembly to a ground-engaging element (wheels #22, 24) at a ground-engaging element attachment point (figures 2, 6, 7), a second attachment component (leg sleeve #42) configured to attach the support assembly to a chassis (frame #12) at a chassis attachment point (figures 2, 7), an adjustment component (steel shaft assemblies #110, 116) configured to shift the first attachment component between a plurality of operating positions relative to the second attachment component, each of the plurality of operating positions corresponding to a different distance of separation between the first attachment component and the second attachment component (figures 6, 7; column 3, lines .

Response to Arguments
Upon further consideration, Examiner has withdrawn the statutory-type double patenting rejection set forth in the preceding non-final office action, and a new non-statutory-type double patenting rejection is issued herewith in this second non-final office action
Upon further consideration, Examiner has applied prior art references Motebennur et al. (US 2011/0148053), Schaffer (US 6,371,237), and Solbrack et al. (US 2013/0264801) in a different manner, and new prior art rejections are set forth in this second non-final office action.
Applicant's arguments filed 06 December 2021 (see pages 14-16 regarding Motebennur et al. (US 2011/0148053), Schaffer (US 6,371,237), and Solbrack et al. (US 2013/0264801)), have been fully considered but they are not persuasive.  Motebennur et al. discloses a vehicle comprising a chassis-height adjustment system (including replacement of kingpins/spacer sleeves) configured to move the chassis (#22) in the direction of vertical travel of the chassis (has the ability to so perform; paragraphs 0032, 0045; figures 13a, 13b).  The chassis-height adjustment system is a manually operated system of replacing kingpins/spacer sleeves (#74a, 74b, 76a, 76b, 78) with those of a different height to .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614